DETAILED ACTION
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-7, and 9-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application Publication No. 20100107838 to Berg et al.
In re claim 1, Berg teaches a portable pipe cutter system comprising: 
a frame (1,2) defined by two or more longitudinal tracks (4, right, left, 17, 20, as shown in at least Figure 1, Para 0036) and two or more lateral cross members (each roller assembly 14, 
two or more pipe roller assemblies (14, 16, 19, 22), configured to cooperate with each of the longitudinal tracks, each of the pipe roller assemblies having two or more pipe rollers (13, 15, 18,21); and 
a cutting device (6,8) mounted on one of the lateral cross members (Fig. 2), wherein, when a pipe is placed on the pipe rollers on the two or more pipe roller assemblies, the cutting device can be engaged to cut the pipe to a predetermined length (Paras 0041-0045).
In re claim 2, wherein the pipe rollers (13, 15, 18, 21) are attached to the pipe roller assemblies by adjustable roller supports, thereby allowing the pipe roller assemblies to be moved into positions on the pipe roller assemblies to accommodate pipes of varying circumference (Para 0055).
In re claim 3, wherein one of the pipe roller assemblies are supported by the lateral cross member (14, 16, 19, 22).
Each pipe roller assembly has a supporting lateral cross member.
In re claim 5, wherein the cutting device (6,8) is manipulated into a cutting position by a handle (7,9)
In re claim 6, herein the cutting device is a saw (Para 0052).
In re claim 7, wherein the frame further comprises a pipe stop bar (16 is a lateral plate and an abutment, Para 0041).
In re claim 9, wherein the system comprises a first end pipe roller assembly, a second end pipe roller assembly and a central pipe roller assembly (Fig. 1).
In re claim 10, wherein the central pipe roller assembly (14,22) comprises two roller assemblies (13,21) in close alignment.
In re claim 11, wherein the two roller assemblies (14,22) are a unitary structure (Fig. 1).

In re claim 12, wherein the cutting device (6,8) is positioned between the two roller assemblies (16, 22).
In re claim 13, wherein the pipe roller assemblies (14, 16, 19, 22) and trolley frame supports (3) are dimensioned to be nestable.
Note, the Examiner has interpreted the term nestable to mean a group of objects made to fit close together as defined per Merriam-Webster Dictionary.
In re claim 14, use of the portable pipe cutter system of claim 1, to cut pipes comprising the steps of:
 placing the pipe (34, Para 0004) to be cut on the pipe rollers (Fig. 5); 
engaging the cutting device to cut a section of the pipe (Para 0041);
 manually rotating the pipe on the pipe rollers until the pipe is completely cut around its circumference (Fig. 5).
According to Para 0017 a carpenter is the user for this device which is manually operated.

Claim(s) 1-3, 5,6, and 9-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent No. 4,412,401 to Fundell.
In re claim 1, Fundell  teaches a portable pipe cutter system comprising: 
a frame (1) defined by two or more longitudinal tracks (22, Col. 2, lines 33-55) and two or more lateral cross members (each roller assembly 6,7,8,9,10 has a lateral cross member), said frame being removably mounted on trolley frame supports (29); 
two or more pipe roller assemblies (6,7,8,9,10), configured to cooperate with each of the longitudinal tracks, each of the pipe roller assemblies having two or more pipe rollers (11,12); and 

In re claim 2, wherein the pipe rollers (11,12) are attached to the pipe roller assemblies by adjustable roller supports, thereby allowing the pipe roller assemblies to be moved into positions on the pipe roller assemblies to accommodate pipes of varying circumference (Col. 2, lines 56-68; Col. 3, lines 1-8).
In re claim 3, wherein one of the pipe roller assemblies (11,12) are supported by the lateral cross member (6,7,8,9,10).
Each pipe roller assembly has a supporting lateral cross member.
In re claim 5, wherein the cutting device (41) is manipulated into a cutting position by a handle (57)
In re claim 6, herein the cutting device is a saw (Col. 5, lines 6-10).
In re claim 9, wherein the system comprises a first end pipe roller assembly, a second end pipe roller assembly and a central pipe roller assembly (Fig. 1).
In re claim 10, wherein the central pipe roller assembly (7,8) comprises two roller assemblies (11,12) in close alignment.
In re claim 11, wherein the two roller assemblies (7,8) are a unitary structure (Fig. 1).
When roller assembly 7 abuts assembly 8, the two are a unit (or a unitary structure).
In re claim 12, wherein the cutting device (41) is positioned between the two roller assemblies (7,10).
In re claim 13, wherein the pipe roller assemblies (6,7,8,9,10) and trolley frame supports (29) are dimensioned to be nestable.
Note, the Examiner has interpreted the term nestable to mean a group of objects made to fit close together as defined per Merriam-Webster Dictionary.

 placing the pipe (17) to be cut on the pipe rollers (Fig. 1); 
engaging the cutting device to cut a section of the pipe (Col. 6, lines 32-62);
 manually rotating the pipe on the pipe rollers until the pipe is completely cut around its circumference (Fig. 1).
In re claim 15, a process for cutting pipes, comprising the steps: 
assembling a frame (1) comprising two or more longitudinal tracks (22) and two or more lateral cross members (each roller assembly 6,7,8,9,10 has a lateral cross member) has a lateral cross member, said frame being removably mounted on adjustable supports (29); 
attaching two or more pipe roller assemblies (11,12) to cooperate with each of the longitudinal tracks, each of the pipe roller assemblies having two or more adjustable pipe rollers (11,12); 
mounting a cutting device (41 on one of the lateral cross members; 
placing a pipe (17) to be cut on the pipe roller assemblies; 
sliding the cutting device (41) to an appropriately distance along the longitudinal tracks (Col. 6, lines 32-62); 
engaging the cutting device to cut a section of the pipe (Col. 6, lines 32-62); 
rotating the pipe on the pipe rollers until the pipe is completely cut around its circumference (Col. 6, lines 32-62).
In re claim 16, further comprising the step of; adjusting position of the pipe rollers to accommodate circumference of the pipe (Col. 2, lines 56-68; Col. 3, lines 1-8).
In re claim 17, further comprising the step of; adjusting height of the frame to an ergonomically appropriate height for operator (Col. 3, lines 55-66).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 8, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Berg et al. in view of DE29906517 to W&K Ind Technik Gmbh & Co (herein after W&K).
In re claims 4 and 18, Berg teaches the frame has measuring scales (26,27) for measuring the tubes to be cut (Para 0037).
In re claim 8, Berg teaches a measuring tool (26,27) that is aligned with the pipe stop bar (16) and the cutting device (see Annotated Figure 5, below). 


    PNG
    media_image1.png
    530
    731
    media_image1.png
    Greyscale
 
The dotted line represents the portions of the measuring tool, the abutment, and the cutting device which are in alignment.

Berg teaches a measuring tool, but does not teach the measure tool is laser (claims 4, 8, and 18) and determining the appropriately distance along the longitudinal tracks using a laser measuring device.
W&K teach a laser length measurement device (46) which permits the start of the pipe cutting to be controlled (Para 0017).
It would have been obvious to one before the effective filing date of the invention to provide Berg with a laser measuring device as taught by W&K to maintain the start of cut of the pipe to retain cutting length accuracy (Para 0017, W&K). Providing Berg with a laser measuring device as taught by W&K is an art recognized equivalent measuring device.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 3852917 teaches a pipe cutter system with roller assemblies.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER S MATTHEWS whose telephone number is (571)270-5843. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 571-272-4483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JENNIFER S MATTHEWS/Primary Examiner, Art Unit 3724